Citation Nr: 1430486	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to military sexual trauma (MST). 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.

In April 2012, the Board found that the December 2005 rating decision that denied entitlement to service connection for PTSD is final and that new and material evidence had been received sufficient to reopen the claim.  The Board remanded the claim on the merits, however, for additional development at that time and in June and December 2013.  The case has since been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. The Veteran has not reported consistently the in-service stressor, to include an alleged military sexual trauma, which in his view, led him to develop a psychiatric disability after service.

2. The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

3 The Veteran's acquired psychiatric disorders, including anxiety disorder not otherwise specified (NOS) alcohol dependence, and depressive disorder NOS, were not shown during service or for many years thereafter, and the probative evidence of record weighs against a finding that they are otherwise related to any incident of his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD due to military sexual trauma, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In addition, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The duty to notify was satisfied by way of a March 2008 preadjudication letter, and April and June 2012 post-adjudication letters sent to the Veteran.  The March 2008 letter informed the Veteran of his duty and the VA's duty for obtaining evidence.  It also met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Similar information was provided in the April and June 2012 letters, which also informed the Veteran of alternative sources of evidence that may constitute credible supporting evidence of his alleged MST stressor.  38 C.F.R. § 3.304(f) (3).

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the September 2013 and April 2013 supplemental statements of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA and private treatment records, VA examination reports and supplemental opinions, and lay statements of the Veteran and his family and friends have been obtained.

The Board acknowledges that VA treatment records suggest that the Veteran may have received private treatment relevant to his claimed acquired psychiatric disability at Ft. Thomas Residential Treatment Program, Ephraim McDowell Hospital, Fort Sam Hospital, University of Kentucky Albert B. Chandler Hospital, and from Dr. S (brother-in-law).  In December 2013, the Veteran was requested to submit any relevant records from those facilities or authorization necessary to enable VA to assist him in obtaining such records.  To date, the requested evidence has not been received, nor has the Veteran requested VA's assistance in obtaining it.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In May 2014, he indicated that he had no additional information or evidence that he wished to submit in support of his claim.   

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Thus, the Board declines to remand the claim for a fifth time to try to obtain that evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

The duty to assist in a claim for service connection also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was afforded VA psychiatric examinations to determine the nature, and etiology of the claimed disability in July and December 2009, October 2011, and in January 2013.  In addition, supplemental opinions were obtained in March 2010 from the December 2009 examiner and in August 2013 and February 2014 from the January 2013 examiner.  In the June 2013 remand, the Board determined that the January 2013 VA examiner's etiological opinion immediately following that examination was inadequate for the purpose of adjudicating the Veteran's claim for service connection.  Specifically, the examiner appeared to interchangeably use a correct "at least as likely as not" legal standard and an incorrect and more onerous "more likely than not" legal standard in rendering an opinion that weighed against the Veteran's claim.  As such, a supplemental opinion was obtained from her in August 2013 in which she used the correct legal standard necessary to adjudicate the claim.  She also provided a subsequent supplemental addendum opinion in February 2014 on the basis additional evidence received.  As will be discussed in further detail below, the Board finds that the VA examinations afforded the Veteran and opinions as to the nature and etiology of the claimed disability, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of his acquired psychiatric disorder, to include PTSD due to MST.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal. 

The Board also finds that there was compliance with the prior remand directives.  Specifically, the Veteran was requested to identify any additional evidence relevant to his claim in December 2013; however, no response was received.  In addition, ongoing VA treatment records were obtained from the Lexington and Cincinnati VAMC's in December 2013 and January 2014.  In March 2014, the January 2013 VA examiner provided a second supplemental opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disability and the claim was readjudicated in the April 2014 supplemental statement of the case.  As there has been compliance with all directed action pertinent to the claim for service connection, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board acknowledges the Veteran's July 2012 statement alleging that he developed depression during service due to being constantly on guard because Mactan Air Base where he was stationed was also occupied by the Philippine Army, which was reportedly involved in "nearby" combat operations against a communist insurgent group.  The Veteran indicated that this caused him to be constantly stressed and on high alert and resulting in his development of depression.  However, the Veteran has not alleged, nor do his service personnel records or other evidence of record suggest, that he was engaged in combat operations at any time during service.  In fact, VA treatment records explicitly state that the Veteran is a noncombat Veteran, presumably due to his own self-report of that fact.  Furthermore, during the subsequent January 2013 VA examination, the only stressor reported by the Veteran was his alleged MST.  It is also significant to note that the Veteran's July 2012 statement, dated more than 7 years after the initial claim for service connection for an acquired psychiatric disability was received, is the first and only contention of record where he attempts to relate any current acquired psychiatric disability to stress felt from allegedly being on guard due to military operations of any sort during service.  Thus, the credibility of this contention is suspect at best.

A remand for obtainment of an additional VA examination and/or medical opinion is not warranted given that the numerous medical opinions discussed below indicate that neither the Veteran's service treatment nor personnel records contain any indication or "marker" of onset of an acquired psychiatric disability, to include depression, during service.  Furthermore, VA examinations and opinions of record state that the Veteran's depression is a "recent" development that appears to be unrelated to any incident of his active military service.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Legal Criteria and Analysis

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, due to MST incurred during active service.  Also, as noted above, in a July 2012 statement, he contended that his depression may be related to feeling constantly stressed while stationed at Mactan Air Base with the Philippine Army, which was engaged in "nearby" combat operations with a communist insurgent group.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is specifically listed under 38 C.F.R. § 3.309(a), however, there is no evidence that the Veteran has been diagnosed with psychosis at any time during or after military service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.

As noted above, the Veteran asserts that he has PTSD due to a noncombat-related stressor; specifically, that a fellow soldier sexually assaulted him on a single occasion during service.  

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requires that the alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398(1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b)  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran's service treatment records are negative for psychiatric complaints, treatment and findings.  They are also negative for complaints or reports of incidents where the Veteran was attacked or sexually assaulted by a fellow service member.  They do, however, show that he received treatment for venereal disease on at least one occasion and that he received counseling regarding transmission of venereal disease.  His separation examination also noted diagnosis of a "nervous stomach."

The Veteran's service personnel records are negative for any indication of a marked change in performance ratings prior to or after his alleged MST in late 1969 or early 1970, nor was he ever the subject of disciplinary action at any time during service.  There is no indication that he requested a transfer from his assigned military station in the Philippines at any time.   

VA and private treatment records dating from 1993 to 2009 generally show that the Veteran underwent multiple inpatient treatments for alcohol abuse and dependence with multiple remissions.  Diagnoses included anxiety disorder not otherwise specified (NOS), depressive disorder NOS, alcohol dependence, substance induced mood disorder, and rule out PTSD.  He dated the onset of his alcohol use anywhere from 9 years of age (August 1997 VA treatment note), to 17 years of age (April 1997 private inpatient treatment), to approximately 7 years after service (February 1993 private discharge summary).  His drinking was noted to have intensified in frequency and intensity after marrying 6 months prior to inpatient treatment in February 1993.  In August 1997 he was unable to work steadily in his usual occupation as a truck driver due to loss of his CDL driver's license due to a recent DUI charge.  In February 2001, the Veteran reported that he drank a 5th of vodka per day since 10 years prior.  He admitted that his alcohol abuse had caused him legal, financial, family, and vocational problems.  

VA domiciliary care treatment notes from March to May 2001 indicate that the Veteran received 3 DUIs in 1997 and 2 in 1999.  His license was suspended.  He had a positive paternal family history for alcohol dependence including his father.  The Veteran's military history was noted without any mention of his currently alleged MST.  He denied seeing combat or receiving any disciplinary action.  He described his parents as verbally abusive during childhood.  The Veteran's first marriage lasted from 1967 to 1977 and he remained in contact with his first wife.  

In October 2001, the Veteran denied any history of being sexually or otherwise physically harmed during active service or at any other time.  

In August 2004, the Veteran was involved in an alcohol-related car accident which resulted in his receipt of a DUI, 69 days in jail, and community service.  He first reported a history of military sexual trauma (MST) during an October 2004 PTSD consultation.  He reported repeated thoughts of a sexual encounter during service.  Also in October 2004, the Veteran reported a possible episode of delirium tremens while coming off of alcohol where he was in a van and a pipe came through the side of the van.  In November 2004, the Veteran stated that he hated himself and that he had to stop drinking.  He reported chronic depression since 1970, which he indicated had become worse in the 3 years prior.  He reported that he first drank at age 9 or 10.  He reported fairly regular use of alcohol in college and problematic use during military service.  Sleep disturbances were denied.  

In December 2004, the Veteran resumed drinking in response to several current stressors to include arguments with his girlfriend regarding his substance abuse, unemployment for 3 years, and his continuing requirement of community service related to a DUI charge.  It was noted that he had not attempted to obtain service-connected disability but that he had alluded recently to a past in-service incident during which he "believed" he was sexually taken advantage of by a male soldier.  

From February to May 2005, the Veteran was admitted to the substance abuse domiciliary care program at the Mountain Home VAMC.  A February 2005 addiction severity index shows that he reported some prior history of sexual abuse, however, an interdisciplinary note dates less than one month later indicates that there was no report or history of sexual abuse.  Results from a March 2005 spiritual index test indicated that the Veteran had spiritual pain and injuries which revealed guilt of past behaviors and shame.  Later in March 2005, he reported that he was experiencing nightmares related to something that occurred during service.  During a March 2005 medication follow-up, the Veteran stated that he tried not to take any more pills than necessary, citing that "this whole addiction thing started when I was about 13 and would take the uppers my father would give to his (truck) drivers."  

A psychological assessment was performed in April 2005 at the Veteran's request to determine possible causes as to why he could not stop drinking.  He reported an incident that he said occurred while in the Philippines that still caused him a great deal of distress.  He stated that while out drinking one night, he blacked out due to intoxication.  Upon regaining consciousness, a soldier who he did not know was performing oral sex on him.  Psychological testing indicated that the Veteran had difficulty with alcohol dependence, which had caused significant problems in his life and likely contributed to his interpersonal difficulties.  He also reported a traumatic event during service (MST by another soldier), which appeared to have caused him much anxiety over the years.  He reportedly drank to alcohol to avoid distressing dreams and thoughts associated with the MST.  It was highly probable that addressing some anxiety associated with the MST would facilitate a more successful treatment plan.  Diagnoses were alcohol dependence and anxiety disorder NOS.

In September 2005, the Veteran sought emergency private treatment for alcohol intoxication with suicidal ideations and depression.  He had reportedly been depressed since 2 months prior and that he relapsed in June 2005 when his girlfriend left because "she could not stand him anymore." 

A November 2005 VA social work note indicated that there was concern that the Veteran could be "treatment smart" in knowing what he has to do already and having minimal benefit from further residential treatment programs.  It appeared that he may be seeking residential programs with the possible secondary gain of housing.  In that regard, his reported mood was not congruent with behavioral observations.  While he would report a bad mood, he was seen by multiple providers joking and interacting with his peers.

The Veteran received inpatient treatment in the MST/PTSD program in Bay Pines Florida from February to April 2008.  His active problem list noted PTSD (diagnosed in February 2008), anxiety, depressive disorder, substance-induced mood disorder, and alcohol dependence.  Clinical treatment records during this time showed diagnosis of PTSD related to military sexual trauma.  However, diagnoses noted in his discharge summary included only adjustment disorder with depressed mood and alcohol dependence.  Regarding his MST, the Veteran reported that it occurred while stationed at Clark Air Base in the Philippines in 1969 when he went on the roof to drink and talk with a man from his barracks.  He blacked out due to intoxication and awoke to the man performing fellatio on him.  He fought the perpetrator, ran away, and never saw him again.  He re-obtained his drivers license in October 2007.  He blamed himself for the MST experience because he was intoxicated and he worked on shifting the blame to his perpetrator.  He realized that he never mourned the loss of his relationship with his first wife, who he described as "the love of [his] life and who died 1 year prior, thus, he could never explain to her about his MST and why he changed upon returning from overseas.  In March 2008, the Veteran recounted his reported MST and it varied in that he described the perpetrator as an acquaintance who had approached him while he was walking around base.  In April 2008, the Veteran stated that prior to coming to MST/PTSD treatment he just felt miserable for no reason and he could not target issues that contributed to his depression and PTSD and he learned during treatment that he stuffs his feelings and does not express emotions.  

Following a relapse of alcohol abuse, it was noted that appointments were made and sessions would focus strictly on the Veteran's alleged MST to follow up on the work that he completed at Bay Pines.  

In an October 2008 statement, KT, MSN, ARNP, CS, stated that she had seen the Veteran for therapy related to his MST and PTSD for several months prior to and since his inpatient treatment in for MST/PTSD at the Bay Pines VAMC.  Statements were also received the Veterans friends, RA, and JHS. who had known the Veteran from 2 to 7 years prior and who both stated that the Veteran had recounted his MST experience to them.  JHS stated that he had witnessed the Veteran's nightmares and hypervigilance related to his MST.  He stated that PTSD is easy for him to recognize as he himself suffers from PTSD.  A statement received from the Veterans cousin, IO, stated that she had noticed that the Veteran returned from the Philippines a different man than he was prior to service.   He seemed distant, nervous, and he drank more than usual.  She would speak to him about his actions but the Veteran would say that she would not understand that something horrible happened to him during service.  In approximately 1978 the Veteran reported that he was molested by a fellow service member during service.  

The Veteran was afforded a VA PTSD examination in July 2009 to determine if review of his service personnel and treatment records contain any markers to suggest that his alleged MST may have occurred.  The claims file and medical records were reviewed.  His family medical history was positive for substance use by two uncles and a cousin.  Prior to joining the military, the Veteran had no issues associated with alcohol use, he did not use other substances, and he had a good childhood without any significant trauma of any kind.  He was married to his first wife prior to enlistment.  

During service, the Veteran was an air operation specialist which involved base operations of aircraft dispatch and flight scheduling.  His military decorations were not indicative of combat; however, he stated that there was a lot of shooting going on while stationed in the southern Philippines during the Vietnam Era from August 1969 to September 1970.  He denied involvement in actual combat.  He was not the subject of any disciplinary infractions and he did not have adjustment problems during service.  He denied any problematic effects of alcohol or other substance use or abuse during service.  However, he claimed to have been sexually molested while intoxicated at Clark Air Force Base in spring 1970 by a guy who brought him a bottle of liquor.  He found the guy molesting him when he woke up three hours later, he did not know that he was penetrated until he took a shower.  He reportedly never found the perpetrator, yet he reportedly chased after and burnt him with lit cigarettes.  There were no witnesses and the Veteran did not report or seek treatment related to his alleged MST because he felt ashamed.  He related treatment for a sexually transmitted disease during service to a sexual encounter with a Pilipino woman prior to the alleged MST.  Following service, he and his first wife grew apart and she left him after 7 years of marriage.  He was reportedly changed after service.  He drank a lot and wanted to be left alone.  He was not aware of homosexuality until his alleged MST occurred.  He drank alcohol but managed life well without legal problems or history of suicide attempts until 10 years prior to examination.  Since then, he received 4 citations for driving under the influence and one for alcohol intoxication, the last of which was 5 years prior.  He had been in jail 3 times; the last time was for 67 days and believed to have been arranged for by his father.  He also reported post-service legal or other problematic consequences of using narcotic pain medication.  He had attempted suicide 3 times in the last 10 years.  

At the time of the July 2009 examination, the Veteran had been married and divorced three times.  He was unemployed and supporting himself with SSI benefits from the Social Security Administration.  He was participating in a VA substance abuse treatment program and had recently discharged from the VA psychiatric ward where he was treated for alcohol-related problems, depression, anxiety, and suicidal ideations.  He was grieving the death of his first wife who had died two years prior.  He sometimes thought about "changing his life back to the way it was years ago."  He had been sober for 1 year prior to his last binge and he "was living the best life."  He had a lot of friends and denied any significant post military stressors other than induced by alcohol abuse.  He reported past treatment for anxiety, depression, and alcohol abuse.  He was hospitalized 1 year prior at Bay Pines VAMC for detoxification, depression, and sexual trauma.  Checklist results for 17 common PTSD stressors was positive for having had experienced a natural disaster, fire or explosion, transportation accident, a serious accident at work/home/during recreational activity, physical assault, assault with a weapon, sexual assault, other unwanted or uncomfortable sexual experience, sudden unexpected death of someone close to him, and other stressful events or experiences.  The Veteran had not undergone testing for trauma exposure.  He reported chronic PTSD symptoms of persistent symptoms of increased arousal and persistent re-experiencing of the traumatic event, however, he denied disturbance causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He reported nightmares since the trauma managed with alcohol without any remission.  He reportedly drank alcohol to deal with his alleged sexual trauma which he blamed for his unemployment and homelessness. 

A battery of psychometric assessments was performed during the July 2009 VA examination.  He showed some frustration during testing and experienced some technological issues, however, overall, he put forth his best effort in completing psychological testing.  Responses on trauma symptom inventory (TSI), an assessment of symptoms associated with trauma exposure and posttraumatic stress produced a valid clinical profile, however, it was interpreted with caution given that most scales were elevated.  The Veteran's endorsement of many clinical symptoms did not produce what would be considered a classic posttraumatic presentation although symptoms of PTSD were elevated.  Also, on Rotter Incomplete Sentences Blank (RISB), a projective assessment of psychological maladjustment and personality conflict, a few sentences reflected thoughts of traumatic memory, including "I want to know why I cannot get over what happened to me," "At bedtime I pray and hope no nightmares," "My nerves are shot," and "My mind is a dump after what happened to me."

The examiner's summary of results of psychometric assessments performed stated that the Veteran appears to be an individual with low intelligence who is currently experiencing psychological distress.  Although his responses on testing instruments produced valid profiles, his endorsement of numerous symptomatology should be interpreted with caution and it complicates the diagnostic impression.  He endorsed depression, anxiety, somatic complaints, paranoia, bizarre thinking, low self-esteem, and other symptoms.  Additionally, given his history of alcohol dependence, suicidal ideation, inpatient hospitalizations, and current residential status in a substance abuse residential rehabilitation treatment program, she recommended that psychological testing be performed again after the Veteran reaches and maintains a level of sobriety for no less than 6 months.  She explained that her recommendation is due to the possible effects (e.g., physical and psychological) that recovering from alcohol dependence can have on psychological testing results.  

Following review of the record and examination and interview of the Veteran, the examiner stated that the Veteran meets the DSM-IV stressor criterion with a primary stressor related to PTSD of MST; however, He did not meet the DSM-IV criteria for diagnosis of PTSD.  The examiner diagnosed Axis I disabilities of anxiety disorder, depressive disorder, and alcohol abuse.  The examiner sated that when the Veteran was abused he was intoxicated and he had continued to drink since.  It was difficult to say whether alcohol caused anxiety and depression because the Veteran did not have adequate sobriety needed to confirm the diagnosis.  She opined that the Veteran's anxiety and depressive disorders are not related to his alleged military sexual trauma; however, she stated that this can be determined following at least 6 months of sobriety.  

In December 2009, the Veteran was afforded an additional VA examination to reconcile whether he has a current diagnosis of PTSD due to his alleged military sexual trauma and whether he has any current psychiatric diagnoses are associated with his alleged military sexual trauma.  The examiner reviewed the claims file for many hours over the course of several days.  The Veteran's only reported in-service stressor was his alleged MST at Clark Air Force Base in late 1969 or 1970, which consisted of an unwanted homosexual encounter.   He went looking for the airman the next day "because [he] really and truly wanted to kill him."  The Veteran was treated for a sexually transmitted disease on one occasion while stationed at Mactan Air Base in the Philippines, however, that was prior to his alleged MST and the Veteran reportedly felt that the sexually transmitted disease was contracted during an encounter with a prostitute.  He reported only 1 sexual encounter with a woman in service; however, the examiner noted that such report differed substantially from other reports noted in the record.  

Following a review of the claims file and examination and interview of the Veteran, the December 2009 examiner opined that the Veteran's reported military sexual trauma meets the DSM-IV stressor criterion, however, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, even considering prior notation in VA inpatient discharge summaries of diagnosis of PTSD due to military sexual trauma.  The examiner diagnosed alcohol dependence in short-term remission (2 months) that has been long-standing.  Additional mental disorders that had been diagnosed included depression, anxiety, and history of some illicit substance abuse that was not currently an issue.  The examiner acknowledged that the intent of the examination was to clarify the Veteran's psychiatric diagnoses to establish whether he is due compensation, however, in his professional medical opinion, there were some factors that confound absolute clarity in this case.  

Specifically, his review of an August 3, 2009, psychological testing report which was requested due to the complex nature of the case, showed that the Veteran generally gave a positive response to most questions that are at face-value psychiatric symptoms/changes in his life such that sorting out the diagnosis is more difficult by his numerous symptoms.  There were also numerous inconsistencies in the Veteran's reporting of his alleged MST as noted in prior reports and commented on by providers in prior records.  Furthermore, differences in his reporting of the alleged MST and in his observed clinical behavior in contrast to his self-report of symptoms were great enough that there had been some consideration of malingering.  Also, while diagnosis of any Axis II disorder was deferred, the examiner noted that the Veteran had some primitive personality characteristics that had been commented on, such as notation on August 31, 2009, that he blamed others for problems that he likely played a major role in creating.  Moreover, a June 2009 Admission and Interview conducted by an attending physician showed diagnoses of alcohol dependence; alcohol intoxication; alcohol induced mood (depression, mild); "history of PTSD, mild if any, not all military related," and; personality disorder NOS with poor ego strength.  As to the June 2009 diagnosis of PTSD that was descried as "not all military related, the examiner noted that during the course of interview and examination of the Veteran, he was unwilling to disclose his other nonmilitary issues.  He also denied substance abuse prior to service (which was admitted elsewhere), and when pressed he would not disclose additional past legal problems.  The examiner did not wish to suggest that the Veteran is malingering; however, he stated that individuals with long standing alcoholism are frequently known to externalize blame, distort history, and rationalize their behavior.  Further complicating the matter was the Veteran's suspected personality issues with poor ego strength with a clear pattern of changing reports of events.  

During the course of the December 2009 examination, however, affective distress was most marked when the Veteran was discussing his first failed marriage.  He appeared to have brought home his emotional sequelae of having contracted venereal disease from a prostitute and having had a homosexual encounter with a fellow airman.  He appeared to attempt to rationalize his behavior by stating that his wife had not written.  

As to any "markers" in the Veteran's military records, the examiner noted that a discharge history and physical in July 1971 showed stomach trouble and "pain and vomiting" occasionally for a year with negative upper GI, finally diagnosed as "nervous stomach."  He was also listed as having gonorrhea in 1968 while overseas for which he was treated without recurrence.  In December 1969, he was counseled regarding prevention and effects of venereal disease.  There was also a lab test shortly prior to such counseling that appeared to be consistent with gonococcus.  The Veteran admitted to having had a sexual encounter with a prostitute well before his alleged military sexual trauma occurred, however, having had at least one positive test for venereal disease and having admittedly received treatment for a venereal disease prior to the military sexual trauma, the "marker" for having received counseling for venereal disease was not surprising as individuals who received treatment for venereal diseased frequently were given counseling in the military.  Thus, the examiner opined that this particular "marker" does not constitute evidence for having had anything more than treatment for venereal disease that resulted, per the Veteran's self-report, from contact with a prostitute and occurred prior to the alleged military sexual trauma in early 1970.  

Further, the examiner determined that a review of the Veteran's performance reports for the period from May 1970 to September 1970 and from November 1969 to May 1970 appeared slightly improved over those earlier in 1969.  They were also improved over those in 1968.  Because improved performance occurred subsequent to the time that the alleged MST occurred, the examiner opined that the Veteran did not experience a loss of function following his alleged MST.  

The December 2009 examiner noted many past psychiatric diagnoses, to include alcohol dependence (recurrent and consistent diagnosis); PTSD (listed in recent discharge diagnoses from the Lexington VAMC); rule out PTSD (Louisville VAMC 2006); depression (variously listed as secondary to alcohol/substance induced); anxiety NOS; personality disorder NOS (sometimes listed as having dependent traits and sometimes with borderline features); adjustment disorder (Chillicothe); Marijuana (Butler VAMC 2001), and; adjustment disorder with depressed mood and alcohol dependence (specialized MST PTSD at Bay Pines VAMC).  The examiner concluded that diagnosis of alcohol dependence is extremely well supported by history and documentation.  He opined that the Veteran's substance abuse existed prior to his military service and alcohol dependence does not, in his opinion, appear to be secondary or related to the Veteran's military service.  The examiner further found that diagnosis of depression is a recurring theme, well supported by recording of symptoms, and consistent with psychological testing.  However, the examiner found that depression had been a development in recent years.  He noted that the Veteran appeared to have suffered some guilt and shame related to his past behaviors as evidenced in the record and by his affective distress when talking of losing his first wife during interview and examination.  The examiner found that diagnosis of anxiety disorder not otherwise specified appeared to be consistent with testing any history, however, diagnosis was complicated by the Veteran's heavy use of caffeine and history of heavy alcoholism, which he stated is associated with anxiety even in protracted period of abstinence, and does not appear to be related to his alleged military sexual trauma.  

As to diagnosis of PTSD, the December 2009 VA examiner opined that in his professional medical opinion, the Veteran does not have PTSD due to his alleged MST.  The examiner reasoned that after a review of the record in its entirety, PTSD has not been a consistent finding on psychological testing.  He further reasoned that the opinion of the providers at the specialized MST/PTSD unit at Bay Pines VAMC was especially telling.  Specifically, despite the Veteran's report of symptoms, a final diagnosis of PTSD was not shown.  The examiner noted that the Veteran expressed a strong desire to have a diagnosis of PTSD and he appeared to over-report symptoms and distort his history, but not to the point of malingering.  He stated that the Veteran had found himself limited in income and desirous to improve his financial lot.  This was not to say that the Veteran did experience MST during service.  While his various stories about his alleged MST event are inconsistent, the examiner opined that it is more likely than not that some sort of homosexual activity occurred and it, along with infidelity with a prostitute and contracting of a venereal disease, and multiple sexual encounters with other women during service, which were denied on examination but reported in earlier records, likely contributed to a change/deterioration in his marriage on his return from service.  

For the reasons set forth the examiner concluded that "counseling" regarding venereal disease during service, is not a marker for PTSD, rather, it was likely in response to his contraction of a venereal disease from a prostitute, which is unlikely to have been considered "in-the-line-of-duty" by the military.  Additionally, the Veteran's improved marks on performance evaluations after the alleged MST did not support the Veteran's alleged MST.

In a March 2010 supplemental opinion, the December 2009 VA examiner clarified that diagnosis of depression during VA examination in December 2009 is not caused by or a result of his alleged MST.  The examiner found that the Veteran's service personnel and performance records did not support a finding that his current depression had onset during service or after the alleged MST.  Similarly, there was no evidence of any "markers" supporting depression during service, nor were there any markers or indication of any psychiatric condition during service that may be associated with the alleged MST.  The examiner reiterated that the Veteran's depression is a recurring theme, well supported by a reporting of symptoms, and consistent with findings on psychological testing; however, his depression had been a development "IN RECENT YEARS" [capitals added].  In this regard, the Veteran appeared to have suffered some guilt and shame related to his past behaviors as evidenced in the record and during prior VA examination as evidenced by his affective distress when talking about his failed marriage with his first wife and her subsequent death a few years prior.  To clarify, affective distress was NOT observed during the relating of any sexual activity.  Moreover, the Veteran's stories about alleged sexual interaction with a male during service are, as previously noted, quite variable.  He stated that depression is a common mental health problem and it is especially associated with an alcoholic lifestyle similar to that of the Veteran's, which has both depressogenic effects due to the direct effect of alcohol as well as the many losses associated with alcoholism, such as in the Veteran's case, with alcohol-related physical problems, repeated marital problems to include divorce from his first spouse, and employment problems.  In light of the foregoing, the examiner opined that in his professional medical opinion, the protracted time between onset of the Veteran's depression (relatively recent) and the alleged MST event AND the strong association between the relatively common problem of depression and the problem of alcoholism, both of which contribute so heavily to a lack of association between the alleged MST and depression that he could not see any causal link or association.  It was noted that such finding is consistent with a prior VA examiner's lack of finding of any link between any current psychiatric problem and the alleged MST.  

In August 2011, records received from the Social Security Administration showed that the Veteran was found to be disabled since January 2007 due to primary diagnosis of depression and secondary diagnosis of anxiety.  Psychological evaluation and review reports dated in February 2005 show a history of substance induced mood disorder, chronic alcohol dependence, and chronic nicotine dependence.  Diagnoses in February 2005 included dysthymia, personality disorder NOS, and substance addiction disorder.  It appeared that alcohol was his most serious problem, but mild to moderate depressive symptoms were reported.  Significantly, it was noted at that time that the Veteran dated the onset of his trouble sleeping to 5 years prior to the February 2005 evaluation.  Additionally, his military history was noted without mention of any adverse experiences therein or report or indication that any acquired psychiatric disorder was in any way related to his military service.  

In October 2011, a VA psychiatry opinion was obtained to determine whether the Veteran has an acquired psychiatric disability, to include PTSD, due to his alleged MST.  Following a review of the claims file, the psychiatrist stated that she was unable to provide an accurate opinion.  She opined that the Veteran needed to be evaluated at a later time for accurate diagnosis and obtainment of an opinion as to any relationship to service and his claimed MST because alcohol abuse can minimize, exaggerate, and impact the presentation of any underlying symptoms of anxiety, depression, and PTSD.  She recommended that an opinion be obtained following successful completion of the VA substance abuse treatment program in which he was enrolled and after he remained alcohol free for several months.   

In June, August, and November 2012, the AMC requested that the Veteran submit additional information or evidence in support of his claim, to include any alternative forms of evidence that may corroborate is alleged military sexual trauma, however, the Veteran did not respond to those specific requests for information.

In July 2012, however, the Veteran submitted a statement indicating that during the time that he was stationed at Mactan Air Base in the Philippines from August 1969 to September 1970, the base was shared with the Philippine Army, which was engaged in combat operations nearby against an insurgent group known as the Communist Hucks.  He stated that being intermingled with Philippine troops that were heavily armed and on high alert resulted in him having a constantly elevated stress level.  He reportedly developed depression which he indicated had played havoc with his life over the years, in combination with his alleged military sexual trauma that occurred while stationed in the Philippines.  

In accordance with the Board's April 2012 remand, the Veteran was afforded an additional VA PTSD examination in January 2013 to determine the etiology and whether there is any relationship between any currently diagnosed acquired psychiatric disorder and his alleged MST.  The Veteran's only reported stressor during the examination was his alleged MST.  The Veteran reportedly knew that he had been anally raped because he noticed blood coming from his rectum during a shower after he woke up and found the perpetrator performing sexual acts on him.  The Veteran was horrified at the time and he then got really mad and he went looking for the perpetrator the next day, but he was unsuccessful in locating him.  While explaining his symptoms later during the examination, however, the Veteran explained that he attempted to fight his perpetrator at the time of the incident and he was able to get off the roof and obtain a knife from his room, however, the perpetrator was gone when he returned to the roof.  

Psychometric testing performed during the January 2013 VA examination showed that the Veteran's responses on a structured Interview of Malingered Symptomatology (SIMS) suggested that he responded in a genuine manner and did not attempt to over endorse symptomatology.  His score on a personal assessment inventory (PAI) was valid and suggested that he answered the questions in a reasonably forthright manner without attempt to present an inaccurate impression.  His profile suggested a history of drinking problems in an individual who is likely unhappy and pessimistic.  It was suggestive of depressive symptoms but it was unclear whether depression was primary or secondary.  There was also indication of maladaptive behavior patterns in an attempt to control anxieties.  Symptoms of a traumatic event were endorsed; however, the test did not assess the specific causes of traumatic stress.  Anxiety-related scales were also clinically insignificant, thus, the presence of an anxiety disorder was unlikely.  Responses also suggested that the Veteran may be wary of interpersonal relationships, moody, and have labile emotions, rapid mood swings, and poorly controlled anger.  

A Trauma Symptom Inventory - 2 (TSI-2), a test of posttraumatic stress and other associated psychological symptoms of traumatic stress events, revealed a valid overall profile and his response style appeared to be genuine.  The Veteran's TSI-2 profile suggested elevations indicative of depressive symptoms, intrusive experiences, defensive avoidance, and anxious arousal.  Responses included both anxiety and depressive symptoms, however, it was reiterated that there were clinically insignificant elevations for anxiety on PAI testing.  The examiner noted that the TSI-2 is a valid measure for targeting symptoms of anxiety and PTSD, thus, given the absence of clinically significant anxiety symptoms on PAI, the level of the Veteran's anxiety is unclear.  Overall, given the lengthy history and current struggle with alcohol dependence in conjunction with many inconsistencies regarding the Veteran's reported military sexual trauma, the examiner described the Veteran's clinical picture as complex.  The examiner found that the Veteran's claimed MST-related stressor is adequate to support diagnosis of PTSD; however, his varying accounts of his claimed MST over time had resulted in questions as to the validity of his self-reported stressor.  

Following a review of the claims file and examination and interview of the Veteran, the January 2013 examiner diagnosed alcohol dependency and depressive disorder NOS.  She found that the Veteran did not meet the full criteria for diagnosis of PTSD at the time of examination as psychological testing during examination revealed mixed results with regard to clinically significant anxiety symptoms and reflected significant alcohol and depressive symptoms.  

As noted above, the January 2013 VA examiner's opinions at the time of the January 2013 VA examination with respect to the nature and etiology of the Veteran's alcohol dependence and depressive disorder NOS were previously found to be inadequate for the purpose of deciding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to MST, due to the examiner's interchangeable use of correct and incorrect legal standards in her January 2013 opinions.  

Accordingly, the January 2013 VA examiner provided a supplemental opinion for the purpose of clarification of her January 2013 opinion in August 2013.  In August 2013, the examiner stated that based on prior examination findings, historical records, the Veteran's contentions, and medical principles, her diagnostic impression as reported in the January 2013 VA examination report of alcohol dependence and depressive disorder NOS remained unchanged in lieu of reviewing the past diagnoses, records, and additional treatment notes created since the January 2013 examination.  She noted that discharge summaries since January 2013 showed three hospitalizations ending in February, April, and May 2013.  She stated that while the February 2013 summary noted "chronic PTSD secondary to MST," there was no explanation of how that diagnosis was reached and the records focused heavily on the Veteran's alcohol dependence.  Subsequent discharge summaries did not provide a diagnosis of PTSD and the focus of those treatments were also more consistent with the Veteran's alcohol dependence or withdrawal and depressive symptoms.  Thus, the examiner maintained that the Veteran's primary diagnosis is Alcohol Dependence and his secondary diagnosis is Depressive Disorder NOS, with much of the documented history suggestive of possibly a substance induced depression, but that could not be determined with certainty, therefore, depressive disorder NOS was maintained.  

The examiner reiterated that PTSD was not diagnosed in the January 2013 examination as there was not sufficient evidence to support that symptoms currently met the full criteria for diagnosis of PTSD.  

As to psychiatric diagnoses other than PTSD, the examiner stated that while the Veteran is given the benefit of the doubt that by his self-report the MST took place during service, there is insufficient evidence or markers that would support an at least as likely as not medical opinion and current finding is consistent with that of the March 2010 VA examination and medical opinion where the examiner reported that "service personnel and performance records did not support depression during service or after the alleged incident.  Similarly, there were no "markers" supporting depression during service.  There were no markers or indication that there were any psychiatric conditions during service associated with the alleged MST."  Records also indicated that the Veteran's depression has been a relatively recent development, and after many years of alcohol dependence, thereby weakening an at least as likely as not nexus to the military stressor.  Records also indicate that the Veteran's substance use/abuse may have occurred as early as age 12, which also weakens an at least as likely as not opinion as noted by the December 2009 VA examiner who stated that "[w]hile the Veteran reported no problematic alcohol use and no drug use prior to service, this is at significant odds with his report in other records.  For example, a March 23, 2005 VA treatment note recorded that the Veteran stated 'this whole addiction thing started when I was about 13 and would take uppers my father would give to his (truck) drivers.'"  

The January 2013 examiner also stated that given that documented complaints of depression have occurred more recently, she supports the March 2010 VA examiner's opinion that "depression is a common mental health problem and is especially associated with an alcoholic lifestyle similar to that of the Veteran's."  The January 2013 VA examiner stated that in her professional medical opinion, the protracted time between onset of the Veteran's depression (relatively recent) and the alleged event AND the strong association between the relatively common problems of depression and alcoholism both contribute so heavily to a lack of association between the alleged MST and depression, that she could not see any causal link or association.  She commented that the October 2011 VA examiner similarly did not find any link between any psychiatric problem and any alleged MST.

In the August 2013 supplemental opinion, the January 2013 VA examiner acknowledged that treatment records have included documentation for the Veteran's anxiety or PTSD related symptoms, however, the primary purpose of much of the course of his treatment was related to alcohol dependence, withdrawal, and detoxification --- The treatment records lack information or a focus specific to the MST.  In addition, some of the Veteran's mood related behavior had also been noted to be related to situational life stressors or lack of effective coping stills as noted in a June 2011 discharge summary for alcohol detoxification, which noted the Veteran's report that alcohol use precipitating his admission for detoxification at that time was precipitated by suicidal ideations after an argument with his son and drinking an half gallon of vodka.  According to that notation, the VA examiner stated that the Veteran's suicidal ideation and drinking behavior was precipitated by an argument with his son and his poor coping following that incident, which is again situationally related and not specific to MST.

In the August 2013 supplemental opinion, the January 2013 examiner stated that given a thorough interview with the Veteran, a review of the medical evidence or lack thereof, and despite some past diagnoses/treatment for anxiety or PTSD, there DOES NOT spear to be enough evidence at the present time that would support an at least as likely as not opinion/nexus to the reported military MST.  She stated that additionally, much of the Veteran's treatment focus has been for his Alcohol Dependence and his use of alcohol also does not have a clear link to his reported military stressor.  Again, while this is NOT to say that the reported MST did not occur or cause some stress for the Veteran, there is simply limited evidence to suggest that there is a strong linkage between his current mental health state and the reported stressor.  Therefore, given the lack of evidence to suggest an at least as likely as not linkage, the Veteran's current alcohol dependence and depressive disorder NOS is/are less likely than not incurrent in or the result of his reported military stressor.  The examiner stated that she does not conclude that the Veteran's alcohol dependence and/or depressive disorder are at least as likely as not related to his reported MST/military stressors as the evidence or lack thereof tips the scale in the less likely than not direction.  

In accordance with the December 2013 remand, additional VA treatment records and an additional supplemental etiological opinion was again obtained from the January 2013 VA examiner.

In February 2014, the January 2013 VA examiner reviewed ongoing VA treatment records associated with the claims file.  She acknowledged that the Veteran was a participant in the PTSD and Anxiety Disorders clinic in October 2011, an inpatient treatment program to treat his PTSD related to his MST.  March 2012 records indicated diagnosis of PTSD as well as alcohol dependence.  She acknowledged that February 2013 VA treatment notes documented that the Veteran continued to experience symptoms of PTSD related to his reported MST.  He also reported continued alcohol use as a means of coping with his alleged MST. She acknowledged that the Veteran reported many symptoms of PTSD on PTSD check list, to include hypervigilance around other men.  She stated that treatment records from this time frame indicated that treatment was geared toward sobriety but with the anticipation of a referral to a PTSD treatment program.  VA treatment records as of January 2014 showed diagnosis of unspecified depressive disorder, which equates to the depressive disorder NOS diagnosed during the January 2013 VA examination.  The most recent January 2014 VA treatment note also indicated a diagnosis of rule-out PTSD.  

Following a review of ongoing VA treatment records, the examiner stated that the issues that have complicated this case are two-fold: (1) the Veteran has a lengthy history of alcohol abuse/dependence and some records indicated that his may have begun prior to his entry into the military (although there is not clear and unmistakable evidence to opine such), and; (2) much of the Veteran's treatment focus has been for the alcohol dependence.  She stated that while there is treatment documentation for PTSD, it appears these providers had difficulty determining what PTSD symptoms were present with the dominating alcohol problem.  Multiple VA examiners have noted that determining what other mental health conditions are present has been difficult given the longstanding alcohol dependence and the likely impact of alcohol on moods, sleep, and overall functioning.  Similarly, the October 2011 VA examiner noted some difficulty in providing a nexus opinion due to the absence of a sustained period of sobriety.

Therefore, the examiner stated that despite even the most recent treatment efforts, the evidence at hand spanning many years since the Veteran's military service is indicative of an individual with a lengthy history of problems related to alcohol use with very limited periods of sobriety, and some mood dysregulation which may or may not be inclusive of PTSD symptoms.  Given the totality of the evidence and information at hand including the most recent treatment efforts, the examiner stated that it is her professional opinion that the diagnoses provided in her January 2013 VA examination report and addendum in August 2013, remain unchanged and are consistent with the Veteran's most recent diagnosis of unspecified depressive disorder, which was assigned in a January 2014 VA treatment note.  

The examiner stated that the Veteran's current diagnoses include alcohol dependence, which is now labeled alcohol use disorder (DSM-5) and depressive disorder NOS, which is now labeled unspecified depressive disorder (DSM-5).  She stated that as noted in many past VA examinations, the Veteran's alcohol addiction quite possibly originated prior to the reported stressor, whether pre-military or in the few years he was in the military prior to the reported stressor having occurred.  While the Veteran expressed regret for drinking at the time of the MST, this does not support that the alcohol disorder resulted in the MST or vice versa.  Additionally, the depressive/anxiety symptoms have been a facet of the Veteran's life for many years as well and treatment records reflect that a lot of these mood related symptoms have been the result of his drinking, the effects of his drinking (i.e., legal problems, failed marriage, work-related problems), and a compilation of life stress (i.e., failed marriages, loss of his father, death of a niece, not being able to see his granddaughter, homelessness).  In fact, many of his relapses were reported in the treatment records to be in response to these situational life stressors.  While there are treatment records that support that an MST took place, and there are treatment records that report a past diagnosis of PTSD or sub-threshold PTSD/Anxiety, there is more support that the totality of his mental health problems have stemmed from the alcohol use and the effects thereof including some depressive symptoms which have continued to the present time.  At the present time, there is limited support for a PTSD diagnosis as also evidence by his current treatment providers rule out diagnosis of PTSD, which means there isn't enough evidence to diagnose the condition with confidence.  

In sum, the examiner opined that there simply is not enough evidence at the present time linking the Veteran's reported MST to his current mental health diagnoses.  The examiner reiterated that this is not to say that the MST did not take place, but with the evidence thus far, it is less likely than not that this Veteran's alcohol Dependence/Alcohol Use Disorder or his Depressive Disorder/Unspecified Depressive Disorder was incurred in or is the result of his reported MST, nor are there any specific markers within the service treatment records.  The examiner stated that it is her belief that quite possibly, once the Veteran has maintained a lengthy period of sobriety (12 months at minimum) the symptom assessment/impairment assessment may be more pure and would provide a more clear diagnostic picture.  

Regarding service connection for PTSD, as noted, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 38 C.F.R. § 3.304(f).  In this case, the weight of the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD, nor that he had such disability during the course of the appeal.  The Board notes that VA treatment records from Bay Pines VAMC dated in 2008, and occasional VA treatment records dating through 2013 provide a diagnosis of PTSD, to include as due to the Veteran's alleged MST.   

In contrast, the June 2009 VA examiner noted that while the Veteran's responses on the PTSD checklist considered to be valid and genuine, his clinical profile should be interpreted with caution given that most scales were elevated.  In this regard, it was found that the Veteran's endorsement of many clinical symptoms did not produce what would be considered a classical posttraumatic stress presentation although symptoms of PTSD were elevated.   Additionally, on subsequent VA examinations in December 2009 and January 2013, different VA examiners thoroughly reviewed the claims file for a number of days and ultimately opined that the Veteran did not meet the full criteria for diagnosis of PTSD.  

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the VA examinations and opinions dated in dated in July and December 2009, March 2010, January 2013 and August 2013, and in February 2014 than diagnostic assessments of PTSD, to include as due to MST noted intermittently in VA treatment notes dating since 2008.  The VA examiners had the opportunity to review the claims file and to conduct a personal examination of the Veteran.  In addition, the examiners provided an in-depth analysis of the Veteran's mental status; specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  Additionally, December 2009 VA examiner specifically reviewed VA treatment records with diagnosis of PTSD, to include as due to MST, and still found that he did not meet the full criteria for diagnosis of PTSD.  In this regard, the examiner stated that it was significant to note that the Veteran's discharge summary from the Bay Pines VAMC specialized PTSD/MST treatment program did not include diagnosis of PTSD.  

The Board acknowledges that it may be argued that diagnostic assessments rendered by a treating mental health provider should be provided more probative weight in making a determination for or against the claim; however, the Board notes that this case is unusual in that the Veteran has received mental health treatment at at least 9 different VA facilities.  

Thus, in light of the thoroughness of the VA examination reports and opinions of record which thoroughly documented the Veteran's entire psychiatric history dating since 1993, the conclusiveness of the findings contained therein, and the fact that these examiners had access to the Veteran's entire claims folder, the Board places greater probative values on the findings rendered by these examiners.

Regarding an acquired psychiatric disorder other than PTSD, the Board notes that if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder, to include anxiety NOS, depression NOS, substance-induced mood disorder, or any other psychiatric disorder diagnosed during the claim, had its onset in service. 

As noted above, the Veteran's service treatment records are negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of an anxiety disorder, depression, or any psychiatric disability during service or for several years thereafter. 

The first documented medical evidence of a psychiatric disorder is a private discharge summary dated in 1993 which indicated that the Veteran had an alcohol abuse disorder.  While the Veteran stated that he believed that his alcohol abuse was the cause of two prior failed marriages, a subsequent 1997 private treatment discharge summary explicitly stated that the Veteran had no prior psychiatric history.  The 1993 treatment note is over 20 years after the Veteran's discharge from service.  Thus, there is no evidence that psychosis was manifested in the first post service year (so as to trigger application of presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board notes that VA treatment records sporadically note that the Veteran has anxiety and depression related to his alleged MST during service.  Additionally, a June 2009 Admission and Interview conducted by an attending physician showed diagnosis of "history of PTSD, mild if any, not all military related."  However, VA examination with specific instruction that the examiner review the Veteran's service personnel and medical records and provide an opine as to whether it is at least as likely as not that the Veteran may have been the victim of personal assault as alleged.  However, the examiner explained that not to say that the Veteran's MST did not occur as alleged, his service records did not contain any markers or alternative forms of evidence suggestive of the incurrence of the alleged MST.   

The December 2009 opinion by the VA examiner which did not find any evidence in the service record to support that the alleged MST occurred was based on the Veteran's admitted sexual conduct during service, to include treatment for a venereal disease prior to the alleged MST, the lack of any evidence of loss of function during service despite the Veteran's report that his alcohol use became problematic during service, and the actual improvement in performance evaluations throughout service, to include subsequent to the alleged MST.  Moreover, the Veteran was not shown to have been subject to any disciplinary action during service or to have requested a transfer to a different duty station following the alleged MST.  The examiner opined that conflicting evidence and questionable credibility as well as personality issues with a long history and pattern of alcohol abuse with a tendency to change his reported history further complicated the issue.  This is also supported by other VA examiners in the subsequent March 2010 and January 2013 examination reports and August 2013 and February 2014 supplemental opinions.  In this regard, the lack of the examiners' ability to make a conclusive opinion solely as to whether the alleged MST at least as likely as not occurred as alleged clearly identifies the facts that cannot be determined and reflects limitations of knowledge in the medical community at large.  Thus, the Board finds that to the extent that his opinion may be deemed as speculative, it is nevertheless legitimate for purposes of adjudication of the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390.  

The Board also points out, that as noted above, the Veteran specifically denied any history of military sexual trauma or assault in an October 2001 VA treatment record and VA treatment records prior to 2004 are entirely negative for complaints or diagnoses related to military sexual trauma as the Veteran first began reporting his claimed trauma in 2004.  

Significantly, multiple treatment notes and examination reports have also indicated that the Veteran's credibility regarding his claimed stressor was not reliable.  Notably, the Veteran has given varied reports as to whether he knew his attacker, where it occurred, whether there was a confrontation following the incident, and whether he actually remembers the attack.  Specifically, upon first reporting the alleged MST, the Veteran indicated that he believed that he may have been the subject of MST during service.  While he first reported solely molestation with oral sex, he later reported that he concluded that he had been anally raped because he saw blood coming from his rectum while taking a shower after the incident.  The Veteran has also denied any recollection of anything other than awakening to the attacker attempting to perform oral sex on him because he had blacked out due to intoxication.  Moreover, the December 2009 VA examination report stated that the Veteran's responses on the PTSD checklist were of uncertain validity due to his rating multiple trauma experiences.  

The examiners further concluded that there was insufficient to attribute the Veteran's diagnosed acquired psychiatric disorders, to include anxiety and depression to any event of his military service, to include the alleged MST.  In this regard, they noted that there was no evidence of alcohol abuse during or any acquired psychiatric disorder during service.  Moreover, observation of the Veteran during interview and examination showed that no visible response was noted regarding his alleged military sexual trauma, however, he appeared visibly distraught when discussing his sexual contacts during service and the failure of his first marriage following his return from service.  Moreover, the Board notes that this finding incidentally corresponds with the Veteran's report of problematic alcohol use 15 years prior to seeking private treatment for such in the 1990s which dates around the time that the Veteran's marriage to his first wife failed and subsequent to his military service.  It was noted that it was likely that his depression was related to the depressogenic effects of using alcohol and the losses (marriage, job, etc.) that her inherent in an alcoholic lifestyle.  In light of the foregoing, the Board concludes that the evidence weighs against a finding that any acquired psychiatric disorder, such as alcohol dependence, anxiety, and depression, had onset during or are otherwise related to the Veteran's active military service.  To the extent that the Veteran claims that his alcohol dependence is related to his alleged MST, the Board observes that VA examiners have consistently noted that psychometric testing consistently showed evidence that he has a personality disorder with inadequate coping skills.  

As to the lay statements of the Veteran's friends and cousin alleging that the Veteran reported to them that he suffers from an acquired psychiatric disorder, to include PTSD, due to his alleged military sexual trauma, the Board notes that they are competent to report what the Veteran allegedly told them.  However, for the reasons noted above, the credibility of the Veteran's reported MST is suspect at best.  It also seems logical that had the Veteran told his cousin about his alleged MST in 1978 as alleged when questioned about an increase in his drinking, that the Veteran would have reported the alleged military sexual trauma in the course of seeking treatment for alcohol dependence prior to October 2004.  

As the most probative evidence of record (i.e., the VA examination reports and opinions) indicates that there is insufficient evidence of record with which to support a finding that the Veteran has an acquired psychiatric disorder, to include PTSD due to MST, that was incurred in or caused by any event, injury, or disease in service, the Board concludes that service connection must be denied.  

There is also no evidence suggesting that any diagnosed personality disorder was present during or aggravated by service.  

In reaching the foregoing conclusions, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements in which he asserts his belief that the claimed psychiatric disability, to include PTSD, is related to his alleged in-service MST.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

To the extent that the Veteran's, his friend's and his cousin's assertions are offered to establish a relationship between the current claimed disabilities and service such evidence must fail.  The matter of medical etiology, or relationship - the matter on which these claim turns - is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his friends, and his cousin are not shown to be other than laypersons with the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran, his friends, and his cousin  are not competent to address.  Hence, the lay assertions in this regard have no probative value.

The Board finds that the competent evidence of record, while showing currently diagnosed acquired psychiatric disabilities, does not demonstrate psychosis at any time during or since military service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

 	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD due to military sexual trauma, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


